Case 1:03-cr-00833-NGG Document 144 Filed 04/10/19 Page 1 of 10 PageID #: 2409
                                                      U.S. Department of Justice


                                                      United States Attorney
                                                      Eastern District of New York
WK/PAL/KMT                                            271 Cadman Plaza East
F. #2011R00826                                        Brooklyn, New York 11201



                                                      April 10, 2019

By Hand and ECF

Hon. Nicholas G. Garaufis
United States District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

               Re:     United States v. Myron L. Gushlak
                       Criminal Docket No. 03-0833 (NGG)

Dear Judge Garaufis:

                We write to notify the Court regarding the improper conduct of Alan S. Futerfas,
an attorney appearing in the above-referenced criminal case. As set forth below, the government
has learned that Futerfas aided and abetted his client, Myron L. Gushlak, in resisting and
disobeying a lawful order of this Court and violated Rule of 8.4(d) of the New York State Rules
of Professional Conduct, which provides that “[a] lawyer or law firm shall not . . . engage in
conduct that is prejudicial to the administration of justice.” 1 Specifically, Futerfas, counsel for
Gushlak in the above-captioned matter, transferred out of his attorney escrow account more than
$1.1 million belonging to Gushlak after the Court ordered Gushlak to pay a $25 million criminal
fine “immediately” as part of the criminal sentence imposed at Gushlak’s sentencing hearing on
November 18, 2010. As further discussed below at pages 5-7, the government respectfully
submits that, based on the conduct described below, the Court may, at its discretion, hold
Futerfas in civil contempt until such time as he repays the funds he assisted Gushlak in diverting.

                We enclose herewith copies of the transcripts of the sentencing hearing dated
November 17, 2010 and November 18, 2010 as Exhibits 1 and 2, respectively. We also provide,
as Exhibit 3, a copy of an “Escrow Ledger Client Page” provided by Futerfas, indicating the



       1
          We provide this information pursuant to Rule 8.3(a) of the New York State Rules of
Professional Conduct, which provides that “[a] lawyer who knows that another lawyer has
committed a violation of the Rules of Professional Conduct that raises a substantial question as
to that lawyer’s honesty, trustworthiness or fitness as a lawyer shall report such knowledge to a
tribunal or other authority empowered to investigate or act upon such violation.”
Case 1:03-cr-00833-NGG Document 144 Filed 04/10/19 Page 2 of 10 PageID #: 2410
Hon. Nicholas G. Garaufis
April 10, 2019
Page 2


dates and amounts of the transactions by which Futerfas disposed of $1,135,149 belonging to
Gushlak between February and May 2011.

I.     Background of the Criminal Case and $25 Million Fine

                By way of background, on July 22, 2003, Gushlak pleaded guilty in the above-
referenced criminal case to one count of conspiracy to commit securities fraud, in violation of
Title 18, United States Code, Section 371, and two counts of conspiracy to commit money
laundering, in violation of 18 U.S.C. § 1956(h). As part of his plea, Gushlak admitted to
participating in a stock pump and dump scheme with respect to Global Net, a publicly traded
telecommunications company of which Gushlak was a partial owner. This scheme took place
from early 1999 through the end of 2000. During this time period, Gushlak sold approximately
1.1 million shares of Global Net stock at artificially inflated prices.

                On November 18, 2010, following the two days of hearings referenced above, the
Court sentenced Gushlak principally to 72 months in prison and a fine of $25 million. Futerfas,
in his capacity as counsel for Gushlak, was present throughout the sentencing, including at the
time when the Court pronounced sentence on November 18, 2010, ordering, among other things,
that the $25 million fine was due and payable “immediately”:

              THE COURT: On count one, I sentence you to 60 months in the
              custody of the Attorney General, which is the statutory maximum,
              and that will be concurrent with the sentence that I will now
              impose on count two.

              On count two, I sentence you to 72 months in the custody of the
              Attorney General. I am imposing a fine of $25 million payable
              immediately. I am imposing a period of supervised release of three
              years on the two counts. There is a special assessment of $200.
              Restitution will be finalized within 90 days.

              The following special conditions apply to your supervised release:
              You must comply with the restitution order. You must pay the fine
              as ordered by the court. You will provide full financial disclosure
              to the Probation Department. You shall not possess a firearm,
              ammunition or destructive device.

              If you are excluded from the United States in a separate proceeding
              brought by the U.S. Department of Homeland Security, you may
              not reenter the United States illegally.

              With regard to the payment schedule and restitution, the fine is due
              and payable immediately in a lump sum, as I said; however, the
              court will make a determination of the actual amounts of loss
              suffered by the victims of your offenses and will enter an order of
Case 1:03-cr-00833-NGG Document 144 Filed 04/10/19 Page 3 of 10 PageID #: 2411
Hon. Nicholas G. Garaufis
April 10, 2019
Page 3


               restitution within 90 days of today’s date, under Title 18 United
               States Code, Section 3664(d)(5).

               Under Sentencing Guideline 5E1.1(c) any funds obtained from the
               defendant in payment of sum [sic] or all of the fine shall be
               retained until such time as the court enters an order of restitution.
               When the court enters an order of restitution, the funds obtained
               from the defendant shall first be applied to satisfy the order of
               restitution before being applied toward defendant’s fine. 2

Exhibit 2, Transcript of November 18, 2010, proceedings, 115:23 – 117:5 (emphasis added). 3

II.    Futerfas’s Dispersal of Gushlak’s Money After Sentencing

                Within just a few months following this Court’s imposition of the $25 million fine
against Gushlak on November 18, 2010, Futerfas received $1,140,000 belonging to Gushlak in
his attorney escrow account. See Exhibit 3. These were funds that had been put up in
connection with Gushlak’s bail in a New York State case. See id. Futerfas then used the escrow
account to rapidly dispose of $1,135,149 of those funds (hereinafter the “Escrow Funds”). Many
of the recipients of the Escrow Funds are familiar to Your Honor.

            For example, on March 31, 2011, Futerfas transferred $210,125 of the Escrow
Funds to EH&P Investments AG (“EH&P”), a financial institution located in Switzerland. See
id. EH&P was discussed during the sentencing hearing on November 17, 2010. See Exhibit 1 at

       2
          On May 15, 2012, the Court issued a Restitution Order directing Gushlak, among other
things, to pay $17,492,817.45 in restitution, pursuant to 18 U.S.C. § 3663A of the Mandatory
Victims Restitution Act. See Restitution Order, Docket Entry 107.
       3
          As indicated above, at the November 18, 2010, proceedings Your Honor stated that the
Court “was not going to determine restitution for 90 days,” id. at 105:1 – 3, and indicated that the
Court would “be happy to hear from [any victims] prior to issuing a final judgment including
restitution.” Id. at 105:21 - 23. Litigation ensued over the appropriate amount of restitution to
be ordered. At the request of Gushlak, who required a written Judgment and Commitment Order
(“J&C”) to accomplish two goals that were important to him – to be transferred out of the
Metropolitan Detention Center and to file an application for prisoner transfer to Canada (see
March 17, 2011 letter (ECF No. 38)) – on May 9, 2011, the Court issued a J&C without
specifying the amount of restitution it would order Gushlak to pay (ECF No. 47). Following
further litigation on the matter, on April 20, 2012 the Court issued a Memorandum & Order
determining that Gushlak was required to pay $17,492,817.45 in restitution (ECF No. 104). The
November 18, 2010 sentence was amended to include the imposition of restitution, pursuant to
the May 15, 2012 Restitution Order discussed supra at footnote 2.
Case 1:03-cr-00833-NGG Document 144 Filed 04/10/19 Page 4 of 10 PageID #: 2412
Hon. Nicholas G. Garaufis
April 10, 2019
Page 4


62:18 – 69:24. As the Court may recall, EH&P was the financial institution involved in the
transfer of assets worth approximately $50 million belonging to Gushlak into the “Crossroads
Trust,” an irrevocable trust set up in a foreign country. See id. The transfer of these assets into
the Crossroads Trust – which Futerfas asserted made them basically unavailable for the payment
of a fine or restitution (see id. at 67:11 – 14) – took place after Gushlak pleaded guilty, yet prior
to sentencing. 4

                 In multiple transactions between March and May 2011, Futerfas additionally
directed $104,024 of the Escrow Funds to Yelena Furman. 5 Ms. Furman was Gushlak’s
girlfriend at the time of the receipt of the Escrow Funds. As Your Honor may recall, Your
Honor held Ms. Furman in contempt of court for failing to comply with a subpoena issued in the
action In Re: Application of Debbie Gushlak, 11-MC-00218 (NGG)(JO) (E.D.N.Y.). See
Docket Entry 90, Order of Contempt, dated April 30, 2012. 6 As we previously notified the Court
(see letter, dated December 8, 2017, Docket Entry 130), Ms. Furman is also Gushlak’s co-
defendant in United States of America v. Yelena Furman and Myron Gushlak, 17-CR-20713
(Altonaga, J.) (Southern District of Florida) (the “SDFL Criminal Case”). 7

               Futerfas directed $50,000 of the Escrow Funds to Gushlak’s son Ryan as well as
an additional $50,000 to Purdue University, where Ryan was a student at the time. See Exhibit

       4
        We respectfully refer the Court to the defendant’s November 15, 2010 reply sentencing
memorandum, which was signed by Futerfas, for additional discussion of EH&P and its
ownership of four “omnibus accounts,” in which Gushlak had an interest. See Defendant’s
Reply Sentencing Memorandum, dated November 15, 2010, at pp. 11-13 (explaining EH&P’s
ownership of “Lakki Enterprises Corp., Parone Real Estate, Inc. and Surelis Management.”).
       5
         A check for $50,000 was issued to Ms. Furman on March 7, 2011, and another check
for $25,000 was issued to Ms. Furman on March 11, 2011. An additional $25,000 was applied to
Ms. Furman’s American Express credit card, account *1009, on March 17, 2011. A final check
for $4,024 was issued to Ms. Furman on May 10, 2011.
       6
           Gushlak’s former spouse, Debbie Gushlak, initiated this action pursuant to 28 U.S.C.
§ 1782 to take discovery in the EDNY in aid of litigation taking place in a foreign jurisdiction,
i.e., the divorce litigation between Debbie and Myron Gushlak taking place in the Cayman
Islands. It should be noted that Futerfas disbursed $250,000 of the Escrow Funds to a Cayman
National Bank account, for the benefit of Samson & McGrath. Samson & McGrath was the law
firm that represented Myron Gushlak in the divorce litigation.
       7
         Ms. Furman and Gushlak were charged in the SDFL Criminal Case with, inter alia,
obstructing official proceedings with respect to enforcement of the criminal monetary penalties
imposed in the above-referenced criminal case from October 2010, through at least on or about
September 8, 2014. Ms. Furman ultimately pleaded guilty to other charges in the SDFL
Criminal Case pursuant to a plea agreement, filed in the SDFL Criminal Case on January 23,
2018.
Case 1:03-cr-00833-NGG Document 144 Filed 04/10/19 Page 5 of 10 PageID #: 2413
Hon. Nicholas G. Garaufis
April 10, 2019
Page 5


3. Ryan was approximately 19 years old when he received or benefitted from these two
disbursements, totaling $100,000. Ryan, who is deceased as of 2013, was discussed in pre-
sentencing submissions to the Court and at the November 2010 sentencing hearings.

                Some of the disbursements of the Escrow Funds were also made directly to, or for
the immediate benefit of, Gushlak. For example, on March 17, 2011, Futerfas disbursed $50,000
to Gushlak’s American Express Centurion Card, credit card number *2005. See id. At the time
of the credit card payment, there was no balance owed on the credit card. Additionally, on
March 17, 2011, Futerfas directed $25,000 to account *99-73 at “CIBC,” which appears to be
Canadian Imperial Bank of Commerce. See id. It is unclear whether Gushlak had an account at
that financial institution at the time of the disbursement.

               In sum, as detailed in Exhibit 3, Futerfas used his attorney trust account to direct
$1,135,149 of Gushlak’s money to, among others, Gushlak’s family, Gushlak’s close associates,
and financial and other institutions to which Gushlak had a connection. All of these
disbursements were made at a time when Gushlak was subject to a $25 million criminal fine, due
and payable immediately, and at a time when the imposition of a substantial restitution order was
anticipated.

III.   Legal Analysis

                Futerfas has taken the position that his actions were not improper because, at the
time of the disbursements of the Escrow Funds, the written judgment had not yet been entered on
the docket in the above-referenced case. This argument is unavailing.

                First, the notion that a criminal sentence does not take effect until the written
judgment is entered is contradicted by the well-settled rule that the oral pronouncement of a
sentence – not the terms of the subsequent written judgment – controls. As the Second Circuit
has repeatedly explained, “[t]he only sentence that is legally cognizable is the actual oral
pronouncement in the presence of the defendant.” United States v. Marquez, 506 F.2d 620, 622
(2d Cir. 1974) (quoting United States v. Munoz-Dela Rose, 495 F.2d 253, 256 (9th Cir. 1974)
(additional citations omitted)); see also, United States v. Ramirez, 344 F.3d 247, 255 (2d Cir.
2003) (“It is well-settled in this circuit that ‘[w]here an unambiguous oral sentence conflicts with
the written judgment, . . . the oral pronouncement of sentence must control,’ . . . for it is ‘the oral
sentence which constitutes the judgment of the court, and which is authority for the execution of
the court's sentence. The written commitment is mere evidence of such authority.’”) (citations
omitted).

               Second, Futerfas’s actions are contrary to his obligations as an officer of the
court. The facts of this matter are similar to, but more egregious than, the facts of Lamb v.
Cramer, 285 U.S. 217 (1932). In Lamb, the defendant in a suit to set aside certain conveyances
of property gave some of the property at issue to her lawyer, supposedly as a legal fee. 285 U.S.
at 218. The Supreme Court held that the lawyer could properly be held in contempt, even though
it appeared no explicit court order had been violated, because the lawyer’s “receipt and diversion
of the property, which was then in gremio legis, tended to defeat any decree which the court
Case 1:03-cr-00833-NGG Document 144 Filed 04/10/19 Page 6 of 10 PageID #: 2414
Hon. Nicholas G. Garaufis
April 10, 2019
Page 6


might ultimately make in the cause,” and was therefore “in fraud of the rights of the plaintiffs to
prosecute the suit to its conclusion, and an obstruction of justice constituting a contempt of court
which might be proceeded against civilly.” 8 Id.

                In this case, Futerfas’s receipt and disbursement of the Escrow Funds similarly
undermined the government’s ability to enforce the criminal fine judgment that was ultimately
entered against Gushlak. Futerfas, as an officer of the court, is prohibited from engaging in this
type of “obstruction of justice.” Id.; Rule 8.4, Cmt.3 (“The prohibition on conduct prejudicial to
the administration of justice is generally invoked to punish conduct, whether or not it violates
another ethics rule, that results in substantial harm to the justice system comparable to those
caused by obstruction of justice []. . . . The conduct must be seriously inconsistent with a
lawyer’s responsibility as an officer of the court.”).

                In light of the above-referenced authority, Futerfas’s assertion that Gushlak’s
assets remained unencumbered even after this Court orally imposed sentence, but before it issued
its written judgment, is frivolous. As Futerfas was aware, the written judgment could do no
more than memorialize this Court’s oral pronouncement. Futerfas’s actions therefore aided and
abetted Gushlak in avoiding and resisting this Court’s lawful order. See, e.g., F.T.C. v. Am. Nat.
Cellular, 868 F.2d 315, 322 (9th Cir. 1989) (affirming criminal contempt conviction under 18
U.S.C. § 401(3) against defendant in civil action who transferred $110,000 of his assets on the
same day he was served with a temporary restraining order freezing his assets); cf., e.g., Savoie
v. Merchants Bank, 84 F.3d 52, 60 (2d Cir. 1996) (“Neither is it the case that parties are
completely at liberty to undertake any action, even if it affects the subject matter of litigation
pending before a court, simply because there is no court order expressly forbidding them from
engaging in such action.”); Griffin v. Cty. Sch. Bd. of Prince Edward Cty., Va., 363 F.2d 206,
211 (4th Cir. 1966) (holding, in context of funds expended in violation of anticipated court order,



       8
          The Latin phrase in gremio legis is a “figurative expression describ[ing] something that
is under the protection of the law. . . .” Black’s Law Dictionary (10th ed. 2014). In Lamb, the
property at issue was under the protection of the law because it was the subject of a lawsuit, the
defendant’s lawyer had acquired interest in the property during the pendency of that lawsuit, and
“as counsel in the principal suit, had notice of the equities alleged” in the lawsuit. See 285 U.S.
at 219 (citations omitted). Similarly, Futerfas, as counsel for Gushlak, knew of the pending
criminal case against Gushlak and knew that Gushlak’s property was subject to the $25 million
criminal fine. In the above-captioned criminal matter before this Court, the property was not
merely identified as being at issue in the matter, as in Lamb. Rather, at the time Futerfas
transferred the Escrow Funds to Gushlak’s family, friends and entities to which Gushlak was
connected, the Court had already made the determination that all of Gushlak’s property and all of
his rights to that property would be subject to the $25 million criminal fine, once the written
judgment had been entered on the docket. See 18 U.S.C. § 3613(c).
Case 1:03-cr-00833-NGG Document 144 Filed 04/10/19 Page 7 of 10 PageID #: 2415
Hon. Nicholas G. Garaufis
April 10, 2019
Page 7


that the “putting of the subject-matter of this litigation beyond our reach was a defiance of this
court, an anticipatory resistance to its ultimate orders or process”).

                The government respectfully submits that Futerfas may be held in contempt of
court for aiding and abetting Gushlak in disobeying the Court’s order to pay his $25 million fine
immediately. See S.E.C. v. Durante, 641 F. App’x 73, 76 (2d Cir. 2016) (identifying findings
necessary to support civil contempt); Weston Capital Advisors, Inc. v. PT Bank Mutiara, 667 F.
App’x 15, 17 (2d Cir. 2016) (“‘In order for a court to hold a nonparty respondent in contempt of
a court order, the respondent must either abet the [party named in the order], or must be legally
identified with him.’” (quoting CBS Broad. Inc. v. FilmOn.com, Inc., 814 F.3d 91, 98 (2d Cir.
2016))); Backo v. Local 281, United Bhd. of Carpenters & Joiners of Am., 438 F.2d 176, 180–81
(2d Cir. 1970) (citing Alemite Mfg. Corp. v. Staff, 42 F.2d 832, 833 (2d Cir. 1930)); see also
Lamb, 285 U.S. at 218. Moreover, the Court has the power to initiate civil contempt proceedings
against Futerfas, see S.E.C. v. Am. Bd. of Trade, Inc., 830 F.2d 431, 441 (2d Cir. 1987), which
can be done with the issuance to Futerfas of an order to show why he should not be held in
contempt of court and punished for his conduct, see, e.g., Huber v. Marine Midland Bank, 51
F.3d 5, 7 (2d Cir. 1995). “Whereas criminal contempt requires proof beyond a reasonable doubt,
civil contempt requires only proof by clear and convincing evidence . . . and does not require
proof of willfulness.” Am. Bd. of Trade, Inc., 830 F.2d at 441 (citations omitted); see also id. at
439 (noting that court order instructing party to cease proscribed conduct “immediately” was
sufficiently “specific and definite” to support finding of contempt). The government respectfully
submits that an appropriate civil remedy for Futerfas’s contempt would be the imposition of a
civil fine reimbursing the United States for the damages it suffered as a result of Futerfas’s
contemptuous conduct, in this case, $1,135,149, plus an appropriate amount of prejudgment
interest. E.g., New York State Nat. Org. for Women v. Terry, 886 F.2d 1339, 1353 (2d Cir.
1989) (citing United States v. United Mine Workers of Am., 330 U.S. 258, 304 (1947)). The
government stands ready to appear for contempt proceedings, should the Court be satisfied that
they are warranted.

               Futerfas’s conduct described above also violates the New York States Rules of
Professional Conduct and his ethical obligations as an officer of the court. Rule 8.4(d) provides,
“A lawyer or law firm shall not … engage in conduct that is prejudicial to the administration of
justice.” Under these circumstances – in which Futerfas assisted his client with avoiding
compliance with the criminal sentence imposed by this Court and helped the client to conceal
and disburse funds that should have been applied to the client’s criminal monetary penalties –
Futerfas has engaged in conduct that is prejudicial to the administration of justice.
Case 1:03-cr-00833-NGG Document 144 Filed 04/10/19 Page 8 of 10 PageID #: 2416
Hon. Nicholas G. Garaufis
April 10, 2019
Page 8


                 The commentary to Rule 8.4 provides helpful guidance on this issue. Comment 3
states, in relevant part:

               The prohibition on conduct prejudicial to the administration of
               justice is generally invoked to punish conduct, whether or not it
               violates another ethics rule, that results in substantial harm to the
               justice system comparable to those caused by obstruction of
               justice, such as advising a client to testify falsely, paying a witness
               to be unavailable, altering documents, repeatedly disrupting a
               proceeding, or failing to cooperate in an attorney disciplinary
               investigation or proceeding. . . . The conduct must be seriously
               inconsistent with a lawyer’s responsibility as an officer of the
               court.

Rule 8.4, Cmt.3, New York State Rules of Professional Conduct. (Emphasis added).

               Futerfas’s actions have caused “substantial harm to the justice system” and are
“seriously inconsistent with . . . [his] responsibility as an officer of the court.” Id. As cited
above, this Court ordered Gushlak to pay a $25 million fine, “due and payable immediately,” in
part because, after pleading guilty but before his sentencing, Gushlak took efforts to render a
large portion of his wealth judgment-proof by transferring it to a place outside the jurisdiction of
the United States. Despite the fact that the Court had called Gushlak to task for having engaged
in this improper pre-sentencing conduct (see Exhibit 2, Transcript of November 18, 2010,
proceedings, 110:16 – 111:22), Futerfas, through the actions described above, facilitated the
continuation of this conduct after sentencing. 9

                 Notably, the Court stated at sentencing, “When the court enters an order of
restitution, the funds obtained from the defendant shall first be applied to satisfy the order of
restitution before being applied toward defendant’s fine.” Id. at 117:2 – 117:5. Accordingly, by
transferring the Escrow Funds from his attorney trust account to family, friends, and other
entities to which Gushlak was tied, Futerfas made the assets unavailable to the victims of
Gushlak’s crimes.

               Futerfas, as Gushlak’s attorney throughout the proceedings in the above-
referenced criminal case, was intimately familiar with the background of Gushlak’s criminal
conduct and sentencing. Under these circumstances, any reasonable attorney would have refused
to comply with a client’s request or directive to deposit more than $1.1 million of the client’s

       9
          In denying Gushlak’s challenges to his conviction and sentence, and affirming this
Court’s judgment, the Second Circuit noted, among other things, Gushlak’s pre-sentence
securing of assets overseas. The Second Circuit concluded that such conduct was a factor upon
which this Court properly concluded that a large fine was necessary to dissuade Gushlak from
committing future acts of business deception. United States v. Gushlak, 495 F. App’x 132, 136-
37 (2d Cir. 2012); see Exhibit 2, Transcript of November 18, 2010, proceedings, 113:7 – 114:17.
Case 1:03-cr-00833-NGG Document 144 Filed 04/10/19 Page 9 of 10 PageID #: 2417
Hon. Nicholas G. Garaufis
April 10, 2019
Page 9


money in an attorney escrow account and distribute the money to the client’s family, close
associates and overseas financial institutions. Instead, after Gushlak’s sentencing, Futerfas
helped Gushlak to avoid compliance with the obligations imposed upon him by this Court,
including the payment of a fine and victim restitution. The criminal justice system cannot
condone such actions by an officer of the court. See New York Rules of Professional Conduct,
Preamble 1 (advising, in part, that “[a]s an officer of the legal system, each lawyer has a duty to
uphold the legal process; to demonstrate respect for the legal system; to seek improvement of the
law; and to promote access to the legal system and the administration of justice. In addition, a
lawyer should further the public’s understanding of and confidence in the rule of law and the
justice system because, in a constitutional democracy, legal institutions depend on popular
participation and support to maintain their authority.”); Rule 8.4, Cmt.3.

                Finally, we note that the New York State Supreme Court, Appellate Division, 1st
Judicial Department, has held that an attorney’s use of her escrow account to help her client
evade her client’s creditors is a violation of Disciplinary Rule 1-102(A)(5), the identically
worded predecessor to Rule 8.4(d). See In re Pritikin, 105 A.D.3d 8, 959 N.Y.S.2d 162 (1st
Dep’t 2013) (“… respondent violated this rule by depositing a client’s personal and business
funds into his IOLA account in order to help the client avoid the attachment of various
outstanding tax liens and judgments.”); see also Matter of Gilbert, 220 A.D.2d 187, 642
N.Y.S.2d 711 (2d Dep’t 1996). 10




       10
           It may also be that Futerfas’s conduct involved dishonesty, fraud, deceit or
misrepresentation, in violation of Rule 8.4(c). See, e.g., In re Kaplan, 113 A.D.3d 184, 188–89,
976 N.Y.S.2d 461 (1st Dep’t 2013) (Appellate Division found a violation of Rule 8.4(c) where
an attorney allowed “a nonlawyer to use his IOLA account as a means of sheltering funds from
tax and judgment creditors”); In re Pritikin, 105 A.D.3d 8, 12, 959 N.Y.S.2d 162, 166 (1st Dep’t
2013) (Appellate Division found a violation of DR 1-102(a)(4), the identically worded
predecessor to current Rule 8.4(c)) (“insofar as the record demonstrates and respondent testified
that he intentionally shielded the first client’s funds from at least one tax lien, thereby engaging
in dishonesty, fraud, deceit, or misrepresentation, respondent violated DR 1–102(a)(4)”); Matter
of Gilbert, 220 A.D.2d 187, 642 N.Y.S.2d 711 (2d Dep’t 1996) (Appellate Division found a
violation of DR 1-102(a)(4), the identically worded predecessor to current Rule 8.4(c)) (attorney
wrongfully deposited $500,000 of her client’s money into a foreign bank account when she knew
or should have known that the client “was in financial difficulty, and that the deposit into the
bank … was fraudulent within the meaning of the United States Bankruptcy Code and the New
York State Debtor and Creditor Law”).
Case 1:03-cr-00833-NGG Document 144 Filed 04/10/19 Page 10 of 10 PageID #: 2418
 Hon. Nicholas G. Garaufis
 April 10, 2019
 Page 10


 IV.     Conclusion

                 As a result of Futerfas’s conduct, we provide the Court with this submission to
 discharge our obligations under Rule 8.3(a) of the New York Rules of Professional Conduct. We
 are available should the Court require additional information or analysis of pertinent legal issues.

                We thank the Court for its consideration of this letter.

                                                       Respectfully submitted,

                                                       RICHARD P. DONOGHUE
                                                       United States Attorney

                                               By:              /s/
                                                       Whitman G.S. Knapp
                                                       Peter A. Laserna
                                                       Assistant U.S. Attorneys
                                                       (718) 254-6107/6152
                                                       whitman.knapp@usdoj.gov
                                                       peter.laserna@usdoj.gov


 c.c.:   Steven L. Kessler, Esq., counsel for Alan S. Futerfas (by Email and U.S. Mail)
